Citation Nr: 0200889	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  01-04 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for malignant melanoma, 
to include as the result of exposure to Agent Orange.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 until 
May 1970.  He reportedly was in Vietnam from October 1969 to 
May 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2001 
rating decision of the Columbia, South Carolina Regional 
Office (RO) which denied service connection for PTSD, 
malignant melanoma, and hepatitis C.

After a review of the evidence, the Board is of the opinion 
that the issue of service connection for PTSD will be 
addressed in a REMAND following the ORDER portion of this 
decision.  

In January 2002, additional evidence consisting of a detailed 
statement from the veteran, a lay statement and VA treatment 
records were received at that Board.  This evidence was 
submitted with a waiver of RO jurisdiction, permitting the 
Board to consider it directly.  The Board has thus accepted 
it for inclusion in the record on appeal.  See 38 C.F.R. 
§ 20.1304(c) (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims with respect to malignant 
melanoma and hepatitis has been obtained.  

2.  Malignant melanoma was first clinically indicated many 
years after discharge from active duty.  It is not shown by 
any competent evidence to be related to any in-service 
occurrence or event.

3.  There is no competent medical evidence linking malignant 
melanoma to the veteran's active service, to include exposure 
to Agent Orange or any other herbicide.  

4.  Hepatitis C was first clinically indicated many years 
after discharge from active duty and there is no competent 
medical evidence linking it to any incident of service.  


CONCLUSIONS OF LAW

1.  Malignant melanoma was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed malignant melanoma as 
the result of exposure to Agent Orange while in Vietnam, and 
that he now also has hepatitis C for which service connection 
is warranted.  

At the outset, the Board points out that the provisions of 
the Veterans Claims Assistance Act of 2000, (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); together with its implementing regulations 
published at 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) have been considered. This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Accordingly, the VCAA is applicable to 
this case.

It is found, however, that the new law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claims as it is found that the requirements of the new law 
have been adequately satisfied.  It is shown that 
notification requirements of the new law have been 
substantially complied with as to the instant matters.  The 
Board notes that voluminous medical evidence has been 
requested and associated with the claims folder, and the 
veteran was afforded a personal videoconference hearing 
before a Member of the Board in October 2001.  An April 2001 
Statement of the Case notified him of the information and 
evidence necessary to substantiate his claims, and the 
veteran was specifically informed of the notice and duty to 
assist provisions of the VCAA in correspondence dated in 
January and May 2001.  The Board notes that the veteran has 
not identified any other pertinent information which might 
have some bearing on his claims.  Thus, it is found that the 
appellant and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the claims.  Under the circumstances, the Board is of the 
opinion that a remand for further development would serve no 
useful purpose.  VA has satisfied its duty to notify and to 
assist the veteran in this case, and further development and 
further expending of VA's resources is not warranted.  See 
Soyini v. Derwinski, 1Vet. App. 540, 546 (1991).  Therefore, 
it is concluded that adjudication of these issues, without 
referral to the RO for additional consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).

Finally, it is noted that as part of the remand development, 
Social Security records are to be sought.  That is done as an 
administrative matter, as set out in that section.  Those 
records would describe the appellant's disability level, but 
would not be probative as to the etiology of the disabilities 
at issue.  As such, the Board concludes that consideration of 
these two issues may proceed without those records without 
prejudice to the appellant.  See Bernard, supra.

1.  Service connection for malignant melanoma.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) and 
the "Veterans Education and Benefits Expansion Act of 
2001," Pub L. No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 
40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

Factual background 

Administrative documentation in the record reflects that the 
veteran served in Vietnam between September 1969 and May 1970 
as a security guard and forklift operator and exposure to 
Agent Orange may be presumed.  

The veteran's service medical records show no treatment for 
any neoplasm of the skin.  

In VA outpatient clinical records dated in January 1999, the 
veteran stated that he was not involved in handling or 
spraying of Agent Orange, but that he was directly sprayed 
with the chemical, was in area recently sprayed, and had 
ingested food and drink contaminated by it.  He also said 
that he was definitely exposed to other herbicides in 
addition to Agent Orange, and that his general condition had 
been very poor since discharge from the military.  In May 
2000, the appellant was observed to have a seven by five-
millimeter darkly pigmented lesion on the left upper back 
which was felt to be suspicious for melanoma.  He underwent 
resection the same month and excisional biopsy verified 
malignant melanoma for which surgery was performed.  

The veteran presented testimony before a Member of the Board 
upon videoconference hearing in October 2001 to the effect 
that he was exposed to herbicides in Vietnam and Korea and 
that he had first noticed a mole on his back in 2000.

Analysis

The veteran has testified that he first noticed a skin growth 
on his back in 2000 which was later determined to be 
malignant melanoma in that same year.  In considering this 
claim, the Board has reviewed the veteran's service medical 
records which contain no complaints, findings or diagnoses 
referable to skin cancer.  It is also demonstrated that no 
disease of this nature was diagnosed within one year of 
service discharge.  Moreover, the earliest medical 
documentation associated with the claims file reflecting a 
diagnosis of malignant melanoma was a VA outpatient record 
dated in May 2000.  Therefore, service connection for 
malignant melanoma may not be directly or presumptively 
attributable to active duty.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 

The criteria for establishing service connection for a 
particular disability, including as a consequence of exposure 
to Agent Orange have been set out above.  Malignant melanoma 
is not one of the diseases for which service connection may 
be presumed as a consequence of exposure to Agent Orange 
under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The 
Board also points out that while clinical records confirm the 
presence of the disease, it does not include any competent 
opinion linking malignant melanoma to the veteran's military 
service, or to any events therein, to include exposure to 
Agent Orange, or any other herbicide the appellant was 
exposed to therein.  There is nothing in the veteran's claims 
folder, other than his contentions, which would tend to 
establish a medical link between any exposure to herbicide 
agents during service and the onset of malignant melanoma.  
With respect to the veteran's assertions, he is not shown to 
have any particular medical expertise.  Therefore, he is not 
competent to express an authoritative opinion regarding any 
medical causation of his disabilities.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Under these circumstances, it is the Board's conclusion that 
a basis upon which to establish service connection for 
malignant melanoma is not demonstrated, and the preponderance 
of the evidence is against this claim

2.  Service connection for hepatitis C.

As to the veteran's claim for service connection for 
hepatitis C, the service medical records record reflects no 
treatment for any disease process of this nature.  Upon 
examination in April 1970 for separation from active duty, 
serology testing indicated no abnormalities.  VA outpatient 
records dated in May 2000 reflect that the veteran was seen 
for a follow-up appointment for hepatitis C.  It was noted at 
that time that he had normal liver function studies.  
Subsequent VA outpatient records dated in February 2001 
reflect continuing follow-up for chronic hepatitis C.  

The veteran presented testimony upon personal hearing in 
October 2001 to the effect that he had developed hepatitis C 
while in the military as the result of very unsanitary 
conditions, to include having to spend time in a 
"sweatbox."  He also indicated that he had hemorrhoid 
operations in Korea and Vietnam [presumably, through which he 
might have been infected].  The appellant related that he did 
not know that he had hepatitis C until he started going to 
the veterans' hospital where he had been advised that anyone 
who had gone to Vietnam should have been checked for the 
disease.  He said that it was diagnosed in 1999 or 2000.

Analysis

The record contains no reference to hepatitis C in service, 
and that there are no postservice medical records reflecting 
the presence of any disease of this nature until 2000.  This 
is approximately 30 years after the veteran's discharge from 
active duty and far too remote in time to be directly 
attributed to active duty in the absence of any competent 
opinion to the contrary.  As has been noted, there is no 
competent evidence linking hepatitis C to active duty, nor 
has the veteran identified any competent source for an 
opinion linking the disease to service or any incident 
thereof.  Under these circumstances, it is the Board's 
conclusion that a basis upon which to establish service 
connection for hepatitis C is not presented.  The 
preponderance of the evidence is against the claim in this 
regard, and service connection must be denied.


ORDER

Service connection for malignant melanoma is denied.  

Service connection for hepatitis C is denied.  


REMAND

The veteran asserts that he has PTSD as the result of his 
traumatic experiences in Vietnam, for which service 
connection should be granted.

A review of the record in this regard indicates that prior to 
service in Vietnam beginning in September 1969, the appellant 
received a special court-martial in June 1968 for leaving his 
guard post, resisting apprehension by military police, 
operating a 2 1/2 ton truck while drunk and wrongful 
appropriation of a 2 1/2 ton truck.  He was the recipient of a 
Field Grade Article 15 for being AWOL from his unit on 
October 28. 1968.  In February 1969, the veteran received a 
summary court-martial for using provoking or reproachful 
words or gestures to another person and for an attempt to do 
bodily harm with unlawful force or violence.  While serving 
in Vietnam, he was seen in the psychiatry clinic in October 
1969 as a referral from his commanding officer for explosive 
outbursts.  He was counseled and a diagnosis of explosive 
personality was rendered.  The appellant received another 
Article 15 in January 1970 for sleeping on guard duty and was 
confined to the stockade for a period of 15 days in April 
1970.  He received an Article 15 later in April 1970 for 
being AWOL and breaking restriction.  His army terminal 
service records detail a history of other truant behavior 
throughout the period of service for which he was undesirably 
discharged.  

The veteran filed for service connection for PTSD in August 
2000.  Submitted in support of the claim were extensive VA 
outpatient records showing treatment dating from 1995 for 
various physical complaints and disorders, as well 
psychiatric symptomatology primarily diagnosed as PTSD, first 
recorded in February 1999.  The appellant stated at that time 
that he was given an order to shoot a five or six year old 
girl with a bomb, but that he had refused, and had been 
placed in the stockade.  In subsequent records, he related 
that he had been severely beaten as a result of the incident, 
had been placed in a sweatbox and left to die.  The appellant 
was also noted to have been a polysubstance abuser, including 
alcohol, cocaine and intravenous heroin, for which he sought 
detoxification at the VA.  Organic brain syndrome and a 
seizure disorder have also been diagnosed.  

The Board observes that while VA clinical personnel have 
diagnosed PTSD related to combat in Vietnam, it is not shown 
that the veteran's reported stressors have been verified to 
date.  In this regard, the appellant has only recently 
submitted a detailed statement (received in January 2002) in 
which he elaborates on the multiple traumatic experiences and 
events in Vietnam which led to the onset of PTSD.  Testimony 
presented upon hearing on appeal in October 2001 also 
contains reported traumatic events while stationed in Korean 
and Vietnam.  The Board is thus of the opinion that an 
attempt should be made to verify the stressor information in 
the record.  The Court of Appeals for Veterans Claims has 
held that if there was a stressful event in service, the RO 
or the Board must determine whether the stressful event or 
events was of sufficient gravity to support a diagnosis of 
PTSD under the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

As noted above, review of the veteran's extensive clinical 
records reveals that he has been rendered a diagnosis of PTSD 
on a number of occasions by the VA.  It appears, however, 
that such diagnoses have been based on the veteran's on 
reported stressors without any official verification of such, 
and that the claims folder has largely been unavailable for 
review on examination.  It is shown that the appellant has 
never had a PTSD examination for compensation and pension 
purposes which takes into account any verified inservice 
stressors.  The Board points out that the fulfillment of the 
VA's statutory duty to assist the appellant includes 
providing additional VA examination by a specialist when 
indicated, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

As well, the record indicates that the appellant may be in 
receipt of Social Security benefits.  It is not shown that an 
attempt has been made to obtain clinical records in this 
regard.  In view of guidance from the aforementioned Court, 
such records will be requested for administrative purposes.

Finally, after this case was sent to the Board, a notice of 
disagreement with an August 2001 rating action on the issue 
of service connection for the residuals of a head injury was 
received.  No statement of the case has yet issued, based on 
the record before the Board.  This matter is for further 
development.  See Manlincon v. West 12 Vet. App. 238 (1999).

Under the circumstances, the Board finds that further 
evidentiary development is required, especially in light of 
the provisions of the Veterans Assistance Claims Act of 2000.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file, 
to ensure that any additional 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 has been satisfied.  Further a 
statement of the case on the issue of 
service connection for the residuals of a 
head injury should be promulgated.  If 
the appellant perfects the appeal, that 
issue should be further developed in 
accordance with applicable procedures.

2.  The RO should contact the Social 
Security Administration and request a 
copy of all disability determinations, 
and clinical evidence considered in 
conjunction therewith, with regard to 
the veteran.  All records so provided 
should be associated with the claims 
folder.  The veteran's assistance is to 
be requested as needed.

3.  The RO should carefully read the 
veteran's statement in the record 
pertaining to his Korean and Vietnam 
experiences to compile a coherent list 
of stressors, undertake any further 
appropriate development indicated, and 
refer the information to the United 
States Armed Services Center for 
Research of Unit Records (USASCRUR) for 
verification.

4.  Thereafter, if the RO determines 
that the record establishes the 
occurrence of any claimed stressful 
event, or that certain stressors must be 
presumed, the RO must specify what 
stressor or stressors it has determined 
are established by the record, or must 
be presumed.  

5.  Subsequent thereto, the appellant 
should be scheduled for a special VA 
examination to be conducted by a VA 
psychiatrist who has not previously 
examined him if possible, to determine 
the nature and etiology of any and all 
psychiatric disability now indicated.  
All necessary tests and studies, 
including psychological testing, should 
be performed, and all clinical 
manifestations should be reported in 
detail.  The RO must furnish the examiner 
with a complete and accurate account of 
the stressor or stressors that it has 
determined are established by the record, 
and the examiner must be instructed that 
only the event(s) as confirmed by the 
record may be considered for the purpose 
of determining whether an inservice 
stressor(s) was severe enough to have 
caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the inservice stressor(s).  
The examiner must be provided with the 
appellant's claims folder for review 
prior to conducting the examination.  In 
addition, the examiner is requested to 
provide an opinion as to whether the 
veteran's psychiatric symptoms are 
unequivocally the result of PTSD, or are 
the result of some other psychiatric 
disability.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiner should, 1) discuss 
and reconcile the prior opinions and 
findings which have been rendered with 
respect to any and all psychiatric 
disability now indicated, and 2) provide 
an opinion as to whether any current 
psychiatric condition was initially 
manifested in service, or is at least as 
likely as not etiologically related to 
service or to inservice events.  The 
diagnoses rendered should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings, and should 
include complete rationale for the 
opinions expressed.  The examination 
report should clearly reflect whether a 
review of the claims folder was 
performed.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2001). 

7.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of all applicable 
regulations, to determine whether or not 
service connection may be granted.  If 
action remains adverse to the appellant, 
he should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the outcome of this claim by the 
action taken herein.  No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



